NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-1016
                                      ___________

                                   SURINDER SINGH,
                                                 Petitioner

                                             v.

                           ATTORNEY GENERAL OF THE
                           UNITED STATES OF AMERICA,
                                                 Respondent
                       ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A087-998-807)
                     Immigration Judge: Honorable Ramin Rastegar
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     July 2, 2018

              Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                               (Opinion filed: July 6, 2018)
                                      ___________

                                       OPINION *
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Surinder Singh petitions pro se for review of the Board of Immigration Appeals’

(BIA) order dismissing his appeal from an immigration judge’s (IJ) decision ordering his

removal and denying his application for asylum, withholding of removal, and relief under

the Convention Against Torture (CAT). For the reasons that follow, we will deny his

petition.

                                             I.

       Singh is a citizen of India who arrived in the United States in 2010. Upon his

arrival at the border in Texas, he was charged with being removable for not possessing

valid entry documents. See 8 U.S.C. § 1182(a)(7)(A)(i)(I). Several weeks later, Singh

was given a credible fear interview by an asylum officer, to whom Singh expressed a fear

of returning to India.

       Once in removal proceedings, Singh, through counsel, conceded his removability

but applied for asylum, withholding of removal, and relief under the CAT. In support of

his application, Singh alleged the following account. When he was fifteen years old,

Singh joined the Akali Dal political party, which was opposed to the Congress party. He

realized as a teenager that he was sexually attracted to men, and before he left India he

had a secret sexual relationship with a male friend from school, who was the only person

who knew about Singh’s sexual orientation. In March 2010, he was engaging in a sexual

act with his friend in a farmhouse when members of the Congress party discovered them

and beat them. Singh’s attackers kidnapped them and locked them in a room. After a

few hours, Singh and his friend were able to break out of the room and run to a police
                                             2
station. The police officers threatened Singh because of his political affiliation when he

arrived at the station. His attackers arrived at the police station shortly after they did and

reported that Singh and his friend had been engaged in sexual activity. Upon hearing

this, the police officer who was in charge became enraged, beat Singh and his friend, and

warned them that if they continued their sexual relationship, they would be arrested and

likely killed. Singh was detained until his father paid a bribe for his release the next day.

He was then hospitalized for about a week. Several days after he was released from the

hospital, Singh left India.

       An IJ held a hearing on the merits of Singh’s application and subsequently issued

a written decision denying all relief. The IJ determined that Singh’s testimony was not

credible and that he had failed to adequately corroborate his claim; thus, Singh was not

entitled to asylum. The IJ concluded that because Singh’s asylum claim failed, his

withholding of removal claim necessarily failed. Finally, the IJ determined that Singh

was not entitled to CAT relief because he had not shown that he would likely be

subjected to torture if he returned to India.

       The BIA dismissed Singh’s subsequent appeal, affirming the IJ’s adverse

credibility determination and denial of all forms of requested relief. The BIA concluded

that because Singh had failed to challenge the IJ’s corroboration finding in his appeal, it

would not disturb the IJ’s conclusion. Singh timely petitioned for review.

                                                II.

       We have jurisdiction to review Singh’s final order of removal pursuant to 8 U.S.C.
                                                3
§ 1252(a)(1). Where, as here, the BIA affirmed and partially reiterated the IJ’s

discussions and determinations, we review both decisions. See Sandie v. Att’y Gen., 562

F.3d 246, 250 (3d Cir. 2009). We review the agency’s factual findings for substantial

evidence. See Chen v. Gonzales, 434 F.3d 212, 216, 220 (3d Cir. 2005). Under this

deferential standard of review, we must uphold those findings “unless the evidence not

only supports a contrary conclusion, but compels it.” Abdille v. Ashcroft, 242 F.3d 477,

483-84 (3d Cir. 2001).

       An applicant for asylum has the burden of credibly and persuasively establishing

that he is unable or unwilling to return to his home country “because of persecution or a

well-founded fear of persecution on account of race, religion, nationality, membership in

a particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A); see 8 C.F.R.

§ 1208.13(a); Abdille, 242 F.3d at 482. Under the REAL ID Act of 2005, an IJ may

assess an applicant’s credibility based on “the totality of circumstances, and all relevant

factors,” including:

       the demeanor, candor, or responsiveness of the applicant or witness, the
       inherent plausibility of the applicant’s . . . account, the consistency between
       the applicant’s . . . written and oral statements (whenever made and whether
       or not under oath, and considering the circumstances under which the
       statements were made), the internal consistency of each such statement, the
       consistency of such statements with other evidence of record (including the
       reports of the Department of State on country conditions), and any
       inaccuracies or falsehoods in such statements, without regard to whether an
       inconsistency, inaccuracy, or falsehood goes to the heart of the applicant's
       claim, or any other relevant factor.

8 U.S.C. § 1229a(c)(4)(C); see also Abulashvili v. Att’y Gen., 663 F.3d 197, 202 n.7 (3d

                                              4
Cir. 2011).

       Singh primarily contests the agency’s determination that his testimony was not

credible. The agency’s adverse credibility determination relied primarily on what it

described as a “central omission”: Singh told the asylum officer at his credible fear

interview that Congress party members attacked and kidnapped him solely because of his

political opinion, and that they then falsely accused him and his friend of engaging in a

sexual act so that the police would attack them as well, in contrast to his later account in

his asylum application and at his hearing before the IJ. A.R. at 39. Singh’s explanation

for this inconsistency at his hearing was that he was confused and scared after traveling

through the jungle to the United States several weeks prior, which the IJ found to be

insufficient because the asylum officer had told Singh how important it was to be truthful

in the interview and that it could be his only opportunity to explain what had happened to

him. A.R. at 39.

       The IJ also described numerous other inconsistencies, including that: (1) Singh’s

account of his injuries from the attacks conflicted with the medical document he

submitted to support his application, and when he was asked to clarify a discrepancy he

remained silent; (2) Singh stated in his asylum application and his hearing testimony that

the police officer who beat him first threatened him because of his political party

membership and told him to leave his party before the Congress party members arrived,

but did not include this information in his original asylum statement; and (3) Singh’s

hearing testimony about when he told his brother about his sexual orientation directly
                                              5
conflicted with his brother’s testimony. The IJ described Singh’s “overall demeanor” as

“unpersuasive” and found his testimony to be “vague and non-responsive” during the

hearing. A.R. at 42. Finally, the IJ found that several elements of Singh’s narrative

account of the day that he was attacked to be “inherently implausible.” 1 A.R. at 43.

       Singh argues on appeal that the BIA failed to consider the totality of the

circumstances when it made its adverse credibility determination. He maintains that he

was afraid and ashamed of his identity at his credible fear interview, that he grew up in a

rural community and received less than a high school education, and that he was

unrepresented by counsel at his interview. He also claims that the medical document

inconsistency must have been due to a typographical error on the document he submitted,

although he does not address his silence to the IJ’s question about this issue. He argues

that the inconsistency with his brother’s testimony is trivial as it was an easy detail to

forget and thus should not have been considered. He also argues that the IJ’s plausibility

analysis is speculative.

       Based on the “totality of the circumstances” and “all relevant factors,” substantial

evidence supports the agency’s conclusion. The record contains numerous significant

discrepancies, and we agree that Singh’s explanations for them do not compel disturbing

the agency’s determination. See Alimbaev v. Attorney Gen. of United States, 872 F.3d


1
  Specifically, the IJ noted that Singh had not plausibly explained how Congress party
members discovered him and his friend in the farmhouse, or how Singh’s alleged
attackers arrived at the police station so soon after Singh and his friend arrived without
being seen while Singh and his friend fled. See A.R. at 43.
                                               6
188, 196 (3d Cir. 2017) (“[W]hen our Court is called to evaluate an IJ’s credibility

determination that has been adopted by the BIA, we do so with exceptional deference”).

The agency’s adverse credibility determination is a sufficient basis on which to deny

Singh’s asylum claim. 2 See Dia v. Ashcroft, 353 F.3d 228, 247 (3d Cir. 2003) (“An

alien’s credibility, by itself, may satisfy his burden, or doom his claim.”). The agency

also correctly determined that Singh’s withholding of removal claim necessarily failed

because his asylum claim failed. See Guo v. Ashcroft, 386 F.3d 556, 561 n.4 (3d Cir.

2004).

         Finally, Singh argues that the IJ’s adverse credibility determination should not

have affected the adjudication of his CAT claim and contends that the other evidence he

presented should have been sufficient to grant him CAT relief. A petitioner may

establish his eligibility for CAT relief based on evidence independent of his testimony.

See Tarrawally v. Ashcroft, 338 F.3d 180, 188 (3d Cir. 2003). Here, however, the

relevance of the country conditions and other background documentation Singh put

forward depends on his credible testimony. See A.R. at 4. The other evidence alone does

not substantiate a claim that Singh would face torture if he returned to India. Because

Singh has not suggested that he might be tortured for reasons unrelated to his asylum and

withholding of removal claims, we conclude that the agency properly denied his CAT

2
  Although Singh also challenges the IJ’s conclusion that he had insufficiently
corroborated his claims in his briefing, he did not argue this issue before the BIA in his
counseled brief. See A.R. at 7-19. We cannot address his argument, as he waived it by
failing to raise it before the BIA. See Abdulrahman v. Ashcroft, 330 F.3d 587, 595 (3d
Cir. 2003).
                                              7
claim. Cf. Mansour v. I.N.S., 230 F.3d 902, 908 (7th Cir. 2000) (concluding that a “prior

adverse credibility determination [was] not necessarily significant” where a petitioner’s

asylum claim was based a different ground than his CAT claim).

       Accordingly, we will deny Singh’s petition for review.




                                             8